Name: 94/459/EC: Commission Decision of 6 July 1994 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  marketing;  documentation
 Date Published: 1994-07-23

 Avis juridique important|31994D045994/459/EC: Commission Decision of 6 July 1994 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) Official Journal L 189 , 23/07/1994 P. 0086 - 0086COMMISSION DECISION of 6 July 1994 amending Decision 89/471/EEC authorizing methods for grading pig carcases in Germany (Only the German text is authentic) (94/459/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 89/471/EEC (3), as last amended by Decision 91/88/EEC (4), has authorized methods for grading pig carcases in Germany;Whereas the Government of Germany has requested the Commission to authorize the application of a new formula for the calculation of the lean meat content of carcases in the framework of the grading methods provided for in Decision 89/471/EEC; whereas it is appropriate to apply the new formula from 1 July 1994, date of entering into force of the amendments introduced to Regulation (EEC) No 3220/84;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 89/471/EEC is hereby amended as follows:Point 2 of Part 1 of the Annex is replaced by the following:'2. The lean meat content of the carcase is calculated on the basis of the following formula:^y = 54,139 - 0,71062 x1 + 0,21842 x2where^y = the estimated percentage of lean meat in the carcase;x1 = the thickness of backfat (including rind) in millimetres, measured at 7 cm off the midline of the split carcase, between the second and third last ribs;x2 = the thickness of the muscle in millimetres, measured at the same time and in the same place as x1.The formula shall be valid for carcases weighing between 50 and 120 kilograms.`Article 2 This Decision is addressed to the Federal Republic of Germany.It shall apply from 1 July 1994Done at Brussels, 6 July 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 233, 10. 8. 1989, p. 30.(4) OJ No L 49, 22. 2. 1991, p. 30.